QUARTERLY REPORT December 31, 2008 FMI Large Cap Fund A NO-LOAD MUTUAL FUND FMI Large Cap Fund December 31, 2008 Dear Fellow Shareholders: Stocks declined significantly in the December quarter. The FMI Large Cap Fund fell 18.29%(1) compared to the Standard & Poor’s 500 Index(2) decline of 21.94%.For the calendar year, the Fund declined 26.91% compared to the S&P 500’s drop of 37.00%.The bear market of 2008 was the second worst since the 1930s, and the first time since that era that the trailing 10-year return for large cap stocks has been negative.Investors in the S&P 500 earned a –1.38% compound return over the past ten years, one of the worst periods on record.Following is a chart depicting every rolling 10-year period since 1935. The good news is the poor 2008 returns are history; performance following difficult decades is typically quite good.According to the Leuthold Group, when 10-year annual total returns fall to 1% or less, the next ten years historically produced an average cumulative return of 183%. S&P 500 10 Year Compound Annual Returns Source: Standard & Poor’s Corporation A few weeks ago it became apparent that the newspapers, magazines and broadcasters were essentially done writing anything positive. Given today’s many economic challenges and the sorry state of “old” media, perhaps their sour spin is not surprising. Wall Street economists, strategists and analysts, typically an optimistic crew, have also become uniformly negative. It seems like they are in a contest to see who can make the most egregiously downbeat projection. One wag described a Street strategist, saying,“He is trying to out-Whitney everybody.” This is in reference to Oppenheimer’s Meredith Whitney, who has made a name for herself by being exceptionally bearish toward Citigroup. To summarize the pundits, we are now facing unprecedented (1) The Fund’s one year and annualized five year and since inception (December 31, 2001) returns through December 31, 2008 were: –26.91, 2.63 and 3.51, respectively. (2) The Standard and Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Standard and Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis.A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding).Stocks may be added or deleted from the Index from time to time. weakness in housing, consumer spending, employment, manufacturing, auto sales, shipping, commodity prices, business investment, credit quality, GDP growth, credit cards, commercial loans, securitizations, spreads, government tax receipts and the stock market. While many of these are undisputable realities as 2008 winds to a close, investors must decide whether today’s negatives will be temporary or long lasting. Are government policy initiatives going to prove effective or permanently destructive? Finally, what are the positives? This letter will focus on the latter but first we must acknowledge that the current environment is indeed troubling and much worse than we anticipated. The policy responses so far have been haphazard, expensive, counterintuitive and rife with moral hazard. The Fed is printing money at a dangerous rate and it appears that our government leaders, and perhaps the populace, have lost faith in free market economics. The knee-jerk reaction from policymakers seems to be more intervention, more spending and more bureaucracy. We are rewarding poor lenders with additional capital and we are encouraging borrowing by people who do not have the wherewithal to repay, even while excessive borrowing (and spending) was what got us in trouble in the first place. We are making commitments without the money to cover the obligations. We are subsidizing companies that either acted irresponsibly or can’t compete, and penalizing successful companies and individuals who played by the rules. And we are taking it on faith that the Fed, who presided over irrational monetary policy that either led to or accentuated a bubble in both equities and real estate, is going to first pump-up the system to avoid deflation, then at just the right moment flip into a restrictive mode to avoid inflation. Government Receipts as a Percentage of Gross Domestic Product Source: Bureau of Economic Analysis This view may sound a touch cynical and perhaps even paranoid. There are many others who feel massive government intervention is necessary to avoid a 1930s-style depression. On top of the many programs and hundreds of billons of dollars of commitments from Paulson,
